Citation Nr: 1523664	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  07-01 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome as due to an undiagnosed illness.  

2.  Entitlement to service connection for vascular headaches.  

3.  Entitlement to service connection for stress and nervous condition as due to an undiagnosed illness.  

4.  Entitlement to service connection for gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had Army active duty for training from June to August 1990, Army active duty from September 1990 to May 1991, and Navy active duty from February 1993 to September 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran failed to appear for a Board hearing in April 2015. 

The issues of entitlement to service connection for vascular headaches, a psychiatric disorder, and gastroesophageal reflux disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran had service in the Persian Gulf during the Persian Gulf War and has a currently diagnosed irritable bowel syndrome.  


CONCLUSION OF LAW

The criteria for service connection for irritable bowel syndrome are met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the claim has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

The Veteran seeks service connection for irritable bowel syndrome, which he contends is the result of his service in Southwest Asia during the Persian Gulf War.

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 111 ; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a).  Functional gastrointestinal disorders include irritable bowel syndrome.

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).  The Veteran in this case is a Persian Gulf Veteran as indicated by the his May 1991 Army service discharge certificate's indication that he had service in Southwest Asia from November 1990 to April 1991.  

Having reviewed the evidence pertaining to this claim, the Board has determined that service connection on a presumptive basis is warranted for irritable bowel syndrome. 

There have been bowel complaints shown post-service, such as in the Veteran's March 2004 VA outpatient treatment statement that he had had loose bowels like pudding for a number of years.  In May 2006, a VA examiner reviewed the Veteran's claims folder and noted that the Veteran complained of ongoing problems with abdominal pain which he stated was constant and rated as 4/10 in severity.  He reported having episodes of diarrhea, during which he would go to the bathroom 3-7 times per day.  He stated that he had to be careful about the amount and type of food he eats, as it could precipitate bowel movements.  He stated that his stools were loose and denied any blood in them.  He stated that he had had some improvement in abdominal pain since being diagnosed with gastroesophageal reflux disease and treated with omeprazole, but that he continued to have soft stools 3-7 times per day.  He was 6 feet tall and weighed 183 pounds.  The examiner diagnosed irritable bowel syndrome.  

The evidence indicates that the Veteran has had irritable bowel syndrome that has probably existed for 6 months or longer.  Because a diagnosis of irritable bowel syndrome is specifically listed in the 38 C.F.R. § 3.317(a) Note, as a medically unexplained chronic multisymptom illness, it must next be determined whether the Veteran's irritable bowel syndrome warrants at least a 10 percent rating. 

Irritable bowel syndrome is rated by analogy to irritable colon syndrome.  Under Diagnostic Code 7319, irritable colon syndrome warrants a 10 percent rating for moderate disability, manifested by frequent episodes of bowel disturbance with abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2014).  The Board finds that symptoms of irritable bowel syndrome such as bowel disturbance with abdominal distress are capable of lay observation and that the Veteran's statements as to the frequency of his loose stools are credible.  The Board finds that this represents moderate disability.  As such, the Veteran's irritable bowel syndrome has manifested to a degree sufficient to warrant a 10 percent evaluation; therefore, the Board concludes that a medically unexplained chronic multisymptom illness manifested by frequent episodes of irritable bowel syndrome for more than six months is shown.  

There has been no evidence presented that suggests that these symptoms are the result of a supervening condition or willful misconduct, or that the condition was not incurred during active military service in Southwest Asia.  The VA examiner in May 2006 indicated that the Veteran had no evidence of undiagnosed illness that could be attributable to exposure while in the Gulf War.  However, she ignored the fact that the provisions of 38 C.F.R. § 3.317 treat the irritable bowel syndrome which she diagnosed as a medically unexplained chronic multisymptom illness subject to service connection in the absence of affirmative evidence (which there is none of here) indicating that it was caused by a supervening condition or event that occurred after service.  

For these reasons, the Board finds that service connection is warranted on a presumptive basis for a medically unexplained chronic multisymptom illness manifested by irritable bowel syndrome.


ORDER

Service connection for irritable bowel syndrome is granted. 


REMAND

The following service connection claims are being remanded, for reasons indicated below.  

Headaches

Service treatment records are silent for reference to headaches.  In January 1993, June 1993, July 1993, and May 1994 reports of medical history, the Veteran denied having or having had frequent or severe headaches.  On service examinations in January 1993 and May 1994, he was clinically normal.   

On VA outpatient treatment in September 2000, the Veteran reported that he was taking no medications.  In early December 2000, the Veteran was a new enrollee and stated that he had been having headaches.  Also in early December 2000, the Veteran gave a history of a headache for the last one month.  The assessment was history of headaches.  He was told to stop Ibuprofen and Daypro, and to start Etodolac.  In September 2003, the Veteran complained of chronic headaches since being seen in 2000.  In October 2003, he reported headaches since returning to civilian life.  In March 2004, he reported headaches since 1998. 

On VA examination in May 2006, the Veteran reported ongoing problems with daily headaches.  He reported that he had head trauma in service which required stitches.  The diagnosis was chronic post-traumatic and migraine headaches.  

If the evidence shows that the Veteran's current headache disorder is related to in-service head trauma, this would be a basis for allowing the claim under 38 C.F.R. § 3.303(d) (2014), which provides that service connection may be granted when all the evidence, including that related to service, establishes that the disease was incurred in service.  The VA examiner in May 2006 appears to have been relating the Veteran's current headaches to head trauma the Veteran received in service, and an April 1994 service treatment record shows that the Veteran had had sutures for a laceration to his forehead.  The only significant notations at the time were of no infection and a healing wound.  There is an October 2003 VA outpatient treatment report which states that the injury was a closed head injury with 7 sutures required to close it.  There is no indication in the May 2006 VA examination report that the examiner considered the Veteran's longitudinal history, including of having head trauma in service but denying headaches thereafter in service and being found to be clinically normal on service examinations thereafter, with the first mention of headaches being in 2000, reportedly for 1 month as of early December 2000 treatment.  Accordingly, the Board finds that, pursuant to 38 C.F.R. § 3.159, remand for another VA examination is necessary, as indicated below, to assist the Veteran with this claim.  

Psychiatric disease

Service treatment records show that in November 1990, the Veteran was being deployed to Desert Shield, and that he did not want to be.  At the time, he stated that he never thought that he would have to come onto active duty.  He had been thinking about suicide but had no plans or intent at the time.  He reported problems with sleeping now, and problems eating for the past 2 days.  He denied suicidal and homicidal ideation, and his thought content focused on his not wanting to deploy.  His thought processes appeared intact, and his judgment and insight appeared fair.  He appeared to be somewhat immature, and he was slightly depressed.  He was cleared for deployment.  On service report of medical history for overseas screening in July 1993, and for separation in May 1994, he denied having frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  

On VA evaluation in April 2001, the Veteran reported no treatment for depression or anxiety, but that he was currently under stress due to the fact that his common law wife had custody of his son and he did not have access to the son, although he wanted it.  He had a girlfriend currently and felt that this situation was causing a lot of stress in his life.  The impression was that he was healthy.

On VA outpatient treatment in October 2003, the Veteran reported shot nerves and anxiety since returning to civilian life.  He reported that while in Saudi Arabia, he was detailed to a transport unit that drove to Iraq, and that the unit was directed into a mine field.  After 2-4 hours of investigation, his unit was given the go ahead to proceed into Iraq.  He worried about what might have happened if someone had hit a mine.  He also reported a scud missile attack.  The examiner found that the Veteran was subclinical for PTSD at that time, as he lacked clearly defined avoidance and numbing symptoms that are directly related to his stressors.  (Another October 2003 VA psychiatry clinic note contains a diagnosis of PTSD.)  The stressors he reported at the time of this evaluation are tantamount to fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3).  Thus, also pursuant to 38 C.F.R. § 3.304(f), if a valid PTSD diagnosis exists under DSM-IV and a VA psychologist or psychiatrist, or one with whom VA contracts, confirms that the claimed stressors are adequate to support a diagnosis of  PTSD and that the symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the stressors.  

In March 2004, VA diagnosed the Veteran with alcohol and cannabis abuse and a personality disorder.  In February 2006, panic disorder with agoraphobia as well as depressive disorder were diagnosed.  

There was a VA psychiatric examination in July 2006.  The examining psychiatrist felt that the Veteran met the diagnostic criteria for mood disorder, not otherwise specified, and maybe also for panic disorder with agoraphobia.  The examiner stated that he did not have the Veteran's claims folder to review.  The examiner further noted that the Veteran had been hospitalized at the Chillicothe VA hospital recently, but that no records were available for further confirming the diagnoses, and that it would help to get a psychological evaluation for the Veteran.  

PTSD was again reported in August 2007 and July 2008, and it and dysthymic disorder were reported in October 2008, although in June 2008, it was reported that PTSD is a provisional diagnosis and that the Veteran may not have it at all.  

The Board finds that remand is required pursuant to 38 C.F.R. § 3.159, as indicated below.  It is unclear what psychiatric diagnoses are warranted and whether they are related to manifestations or events in service, and it appears that not all relevant VA medical records have been obtained.  

Gastroesophageal reflux disease

Service treatment records show treatment for epigastric cramps without nausea, vomiting, or diarrhea, in March 1993.  The Veteran's abdomen was soft, with no rigidity or right lower quadrant tenderness, but he had slight epigastric tenderness, and the assessment was hyperacidity.  Mylanta was prescribed.  He denied having or having had frequent indigestion and stomach trouble in a July 1993 report of medical history for overseas screening.  On VA evaluation in September 2000, he complained of pain across his chest/ribs on the right side more than the left, and in his stomach.  He had a burning sensation with sharp pain when he swallowed, stated that he had a fever last Friday, and denied pain in the shoulders.  On VA evaluation in April 2006, the Veteran reported having a sharp stabbing pain in the mid-epigastric area accompanied by a burning sensation of radiating substernally, almost as soon as he eats.  He reported that the problem had existed for about 4-5 years.  Gastroesophageal reflux disease was diagnosed.  On VA examination in May 2006, gastroesophageal reflux disease was again diagnosed, but the examiner did not render a medical opinion as to whether it was related to the service manifestations of epigastric cramps with slight epigastric tenderness assessed as hyperacidity in March 1993, and one is necessary as indicated below in order to assist the Veteran with his claim pursuant to 38 C.F.R. § 3.159.  Accordingly, this issue will be remanded for such purpose.

Last, it does not appear that the Veteran has been apprised of effective date and degree of disability criteria, as is required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the criteria regarding effective date and degree of disability, consistent with Dingess.  Also, make arrangements to obtain any additional relevant VA medical records, including any Chillicothe, Ohio VA hospital reports from just prior to the July 2006 VA psychiatric examination.

2.  After the above development is completed, the Veteran should be scheduled for a VA examination for his claim for service connection for headaches.  The claims file must be made available to and reviewed by the examiner.  

In consideration of all of the evidence, including the service treatment records showing April 1994 suture treatment for a laceration to the Veteran's forehead, but no treatment for headaches, and normal service examinations, and no showing of headaches prior to 2000, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current headache disorder is causally related to service, to include the manifestations reported in April 1994. 

3.  Also after the above development is completed, the Veteran should be scheduled for a VA psychiatric examination, by a psychiatrist if possible.  The claims file must be made available to and reviewed by the examiner and the examiner should be advised that the Veteran has expressed fear of hostile military or terrorist activity while serving in Southwest Asia.  

The results of psychological testing for PTSD should be considered to help determine what psychiatric diagnoses are appropriate.  All current psychiatric disorders should be clearly diagnosed in accordance with DSM-IV criteria.  The examiner should also clearly indicate whether or not the criteria for PTSD have been met. 

     a)  If a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's fears in Saudi Arabia were adequate to support a diagnosis of PTSD and whether the current symptoms are related to the claimed stressor. 

     b)  Regardless of whether or not a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder is causally related to service, to include the manifestations reported in November 1990. 

A detailed rationale should be provided for each opinion, to include a discussion of any relevant evidence and medical principles.  

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above-posed questions.

4.   The Veteran should be scheduled for a VA examination for his gastroesophageal reflux disease.  The claims file must be made available to and reviewed by the examiner.  

In consideration of all of the evidence, including the service treatment records showing epigastric complaints in March 1993, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current gastroesophageal reflux disease is causally related to service, to include the manifestations reported in March 1993. 

A detailed rationale should be provided for the opinion, to include a discussion of any relevant evidence and medical principles.  

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above-posed question.

5.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


